Case 2:20-cv-01323 Document 1-7 Filed 09/03/20 Page 1 of 5




                                                       Exhibit F
                             Complaint/Mayor Order 2020-05, May 2, 2020

                              Court: W.D. Wash. Case No. ____________
                                                         Pacific Legal Foundation
                                                255 South King Street, Suite 800
                                               Seattle, WA 98104 - 425.576.0484
               Case 2:20-cv-01323 Document 1-7 Filed 09/03/20 Page 2 of 5




Ofﬁce of the Mayor
City of Seattle
Jenny A. Durkan, Mayor

Executive Order 2020-05: COVID-19 Civil Emergency Further Extension of City Closures and Relief Measures

An Executive Order directing City departments to further extend its actions to combat the spread of the
COVID-19 pandemic and to mitigate the impact of the public health emergency on the people of Seattle.

WHEREAS, in my capacity as Mayor, I proclaimed that a civil emergency exists in the City of Seattle in the
Mayoral Proclamation of Civil Emergency dated March 3, 2020; and

WHEREAS, on March 4, 2020, Public Health – Seattle & King County issued guidance recommending that
people at higher risk of severe illness should stay home and away from large groups of people as much as
possible, including public places; and

WHEREAS, on March 10, 2020, I issued Executive Order 2020-03 to provide assistance to Seattle’s small
businesses and their workers; and

WHEREAS, Executive Order 2020-03 also directed Seattle Public Utilities and Seattle City Light to enroll more
customers in the Utility Discount Program, exercise flexibility with customers, including instituting payment
plans, and avoid utility shutoffs whenever possible; and

WHEREAS, on March 11, 2020, Washington Governor Jay Inslee prohibited all gatherings of 250 or more in
western Washington and Dr. Jeff Duchin, Health Officer for Public Health – Seattle & King County also
prohibited gatherings of 250 or less unless certain precautions were undertaken; and

WHEREAS, as a result, on March 12, 2020, I directed the Seattle Public Library and Seattle Parks and
Recreation to close all public-facing indoor facilities through April 13, 2020; and

WHEREAS, on March 13, 2020, I temporarily suspended permitted events in the City of Seattle through April
13, 2020; and

WHEREAS, in March 2020, the Seattle Department of Transportation announced new parking rules and
procedures to reflect people staying at home, the transition of restaurants to take-out only, and the shortage
of parking around medical facilities; and

WHEREAS, Washington Governor Jay Inslee issued a “Stay Home, Stay Healthy” order on March 23, 2020,
asking non-essential workplaces to close and people to stay home except for necessary trips until midnight
on April 6, 2020; and



        Office of the Mayor | 600 Fourth Avenue, P.O. Box 94749, Seattle, WA 98124 | 206-684-4000 | seattle.gov/mayor
                   Case 2:20-cv-01323 Document 1-7 Filed 09/03/20 Page 3 of 5
Executive Order 2020-05 (Further Extension of COVID-19 Closures and Relief Policies)
Page 2 of 4
May 2, 2020

WHEREAS, on April 2, 2020, Governor Inslee extended the “Stay Home, Stay Healthy” order through May 4,
2020; and

WHEREAS, on April 6, 2020, I issued Executive Order 2020-04, to align a number of City closures and relief
measures to Governor’s “Stay Home, Stay Healthy” order through May 4, 2020; and

WHEREAS, on May 1, 2020, Governor Inslee further extended the “Stay Home, Stay Healthy” order through
May 31, 2020; and

WHEREAS, through May 1, 2020, Public Health – Seattle & King County has announced 6,407 confirmed cases
of COVID-19 in King County residents, including 449 deaths; and

WHEREAS, consistent with Executive Order 2020-04, the City has monitored guidance and orders from Public
Health - Seattle & King County, as well as the county, state, and federal government in determining whether
to extend closures and relief policies; and
WHEREAS, the continued increase in COVID-19 cases and deaths in Seattle and King County shows that this
pandemic continues to threaten the life and health of our people as well as the economy of the City of
Seattle; and
NOW, THEREFORE, I, Jenny A. Durkan, Mayor of Seattle, hereby order City departments to further extend the
following actions to help combat the COVID-19 pandemic in our community and promote the health and
wellbeing of the people of Seattle:

Sec. 1 Extensions Through May 31, 2020
The following temporary City closures, suspensions, and relief measures related to COVID-19 shall stay in
effect through May 31, 2020:
    A. Closures
              i.    Seattle Parks and Recreation (SPR) community centers, playgrounds, athletic fields, sport
                    courts, beaches, pools, environmental learning centers, and select parking lots serving the
                    City’s largest parks, as announced in March 2020.
                    Pursuant to Governor Inslee’s Proclamation 20-25.2 on April 27, 2020, SPR golf courses may
                    resume limited operations on May 5, 2020.
              ii. Seattle Public Library (SPL) locations, as announced on March 12, 2020. Digital
                  media and online resources will continue.
                    In order to create additional public restroom access throughout the City, several SPL locations
                    have opened for restroom access only. This Executive Order does not affect the continued
                    operations of those restrooms.
              iii. Seattle Public Utilities’ (SPU) Cedar River Watershed Education Center and Rattlesnake Ledge
                   Recreation Area, as announced on March 24, 2020.
              iv. In-person access to all City departments’ public-facing customer service counters, as
                  announced on March 13, 2020. Online and telephonic access should continue. Accessible
                  communication to people with disabilities and to non-English speaking community members
                  should also continue, to the greatest extent practicable.
                   Case 2:20-cv-01323 Document 1-7 Filed 09/03/20 Page 4 of 5
Executive Order 2020-05 (Further Extension of COVID-19 Closures and Relief Policies)
Page 3 of 4
May 2, 2020

    B. Suspensions
              i.    All permitted City events, as announced on March 13, 2020, except for farmers market
                    events that have been permitted for activity as of May 2, 2020. City staff shall continue to
                    work with Seattle’s Farmers Market Masters, under the guidance of Public Health - Seattle &
                    King County, to establish parameters and conditions for additional farmers markets to safely
                    operate as essential businesses and minimize exposure to COVID-19. This includes strict
                    guidelines around health screening, social distancing, sanitation, and other operations.
              ii. Enforcement of paid parking requirements on City streets, as announced on April 3, 2020.
              iii. Enforcement of select hourly parking time limits outside of no-parking or special zones, as
                   announced on April 3, 2020.
              iv. Enforcement of parking restrictions at health care facilities, as announced by the Seattle
                  Department of Constructions and Inspections on March 30, 2020.
    C. Relief Measures
              i.    The Utility Discount Program’s Self-Certification Pilot Program, as announced in Executive
                    Order 2020-03.
For all closures, suspensions, or relief measures set to terminate on May 31 2020, the City will continue to
monitor guidance and future orders from Public Health - Seattle & King County, as well as the county, state,
and federal government before determining whether to extend the termination date.
Sec. 2 Extensions Until Further Notice
The following temporary City suspensions and relief measures related to the COVID-19 pandemic shall
continue to stay in effect until further notice:
    A. Suspensions
              i.    Enforcement of the 72-hour parking rule, as announced on March 21, 2020.
              ii. Booting of vehicles with unpaid parking tickets, as announced on March 21, 2020.
    B. Relief Measures
              i.    Temporary Parking Zones
                        a. Temporary restaurant loading zones, as announced on March 21, 2020.
                        b. Temporary parking zones for hospital and human services staff, as announced on
                           March 26, 2020.
              ii. Utility Relief
                        a. Flexible payment plan policies, as announced in Executive Order 2020-03.
                        b. Shut-off policies, as announced in Executive Order 2020-03.
              iii. All other temporary relief measures that have been established related to the COVID-19 civil
                   emergency, including programs for small businesses and workers, food access programs,
                   human services and homelessness programs, and artist stabilization measures.
                 Case 2:20-cv-01323 Document 1-7 Filed 09/03/20 Page 5 of 5
Executive Order 2020-05 (Further Extension of COVID-19 Closures and Relief Policies)
Page 4 of 4
May 2, 2020

Sec. 3 Extension of Other COVID-19 Actions
The following temporary City suspensions and relief measures related to COVID-19 are extended to
terminate on specific dates other than May 31, 2020:
    A. Emergency Moratorium on Residential Evictions
         On March 16, 2020, an Emergency Order was issued imposing a moratorium on residential evictions.
         The Emergency Order is scheduled to expire May 14, 2020, or upon the termination of the Civil
         Emergency, whichever is earliest.
         On April 16, 2020, Governor Inslee issued Proclamation 20-19.1, temporarily prohibiting residential
         evictions and temporarily imposing other related prohibitions statewide until June 4, 2020.
         In order to align with Proclamation 20-19.1, the March 16, 2020, Emergency Order imposing a
         moratorium on residential evictions is hereby extended until June 4, 2020.
    B. Emergency Moratorium on Small Business and Non-Profit Evictions
         On March 17, 2020, an Emergency Order was issued imposing a moratorium on small business and
         non-profit evictions. The Emergency Order is scheduled to expire May 15, 2020, or upon the
         termination of the Civil Emergency, whichever is earliest.
         On April 16, 2020, Governor Inslee issued Proclamation 20-19.1, temporarily prohibiting commercial
         property landlords from increasing the rate of rent if the commercial tenant has been materially
         impacted by the COVID-19 emergency, until June 4, 2020.
         In order to align with Proclamation 20-19.1, the March 17, 2020, Emergency Order imposing a
         moratorium on small business and non-profit evictions is hereby extended until June 4, 2020.
For all other COVID-19 legislation, emergency orders, closures, or relief measures announced by the City but
not enumerated in this Executive Order, the City will monitor guidance and future orders from Public Health -
Seattle & King County, as well as the county, state, and federal government before determining whether to
extend their intended termination dates.


Any questions regarding this Executive Order should be directed to Senior Deputy Mayor Mike Fong, Office of
the Mayor.

                                                                    Dated this 2nd day of May,




                                                                    Jenny A. Durkan
                                                                    Mayor of Seattle
